IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00122-CR

                           EX PARTE JORDAN PRICE


                            From the 54th District Court
                             McLennan County, Texas
                             Trial Court No. 2019-472-2


                            ABATEMENT ORDER

       The Court, sua sponte, considers the status of this case. Relator Jordan Price, who

was determined to be indigent by the trial court, has ostensibly filed this appeal pro se.

However, the signature block on his pleadings includes the name of attorney J. Goodwille

Pierre with the note, “Limited Representation.” In his briefing, Price notes that the trial

court appointed Jason Darling to represent him in an underlying criminal case, which

arises out of arrest warrants and extradition proceedings filed against Price by the State

of Virginia. This current appeal arises out of Price’s dissatisfaction with the bond that

was set in that matter. On another underlying criminal matter, that may affect the

extradition proceeding, Price additionally lists Jonathan Sibley and Brian McGiverin as

attorneys who have been appointed to represent him. Price was also represented by
attorney Michel Simer at a hearing on the writ of habeas corpus filed with the trial court,

although she noted that her representation was limited to arguing the writ.

        The court of criminal appeals has held that a party represented by counsel is not

entitled to hybrid representation. See Ex parte Bohannon, 350 S.W.3d 116, 116 n.1 (Tex.

Crim. App. 2011) (noting that the court disregarded and took no action on a habeas corpus

applicant’s pro se submissions because he was represented by counsel); see also Ex parte

Taylor, 36 S.W.3d 883, 887 (Tex. Crim. App. 2001); Ex parte Page, No. 10-12-00117-CR, 2012

WL 2149235 at *1 n.2 (Tex. App.—Waco June 13, 2012, no pet.).

        It is therefore ordered that this matter is abated for fourteen (14) days from the

date of this Order to enable the trial court to hold a hearing to resolve the issue of Price’s

representation—whether he is proceeding pro se, whether he is represented by one or

more attorneys in this Court and who they are, or whether new counsel should be

appointed. The reporter’s record shall be filed with this Court on or before seven (7) days

after the conclusion of the hearing.

        The Court additionally notes that the certificates of service included in Price’s

pleadings do not reflect service on any attorney other than the State’s attorney. Once the

issue of Price’s representation is resolved, he will be responsible for providing copies to

any attorney who is appointed to represent him in McLennan County. Price shall also

list the names of any attorneys to whom he is sending copies in the certificate of service

appended to any further filings in this matter.



                                           PER CURIAM

Ex parte Price                                                                          Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Order abating case
Order issued and filed June 10, 2019




Ex parte Price                         Page 3